Citation Nr: 1141118	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-42 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to a disability rating greater than 10 percent for muscle contraction headaches associated with degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A videoconference Board hearing was held at the RO in April 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The issues of entitlement to a disability rating greater than 10 percent for degenerative changes of the right knee with a patellofemoral partial tear of the anterior cruciate ligament (ACL), entitlement to a disability rating greater than 10 percent for patellofemoral pain syndrome of the left knee associated with degenerative changes of the right knee with a patellofemoral partial tear of the ACL, entitlement to service connection for a broken left fibula, including as due to service-connected patellofemoral pain syndrome of the left knee associated with degenerative changes of the right knee with a patellofemoral partial tear of the ACL, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed all of these claims in June 2010.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's increased rating claims for degenerative disc disease of the cervical spine and for muscle contraction headaches associated with degenerative disc disease of the cervical spine can be properly decided.

The Veteran contends that his service-connected degenerative disc disease of the cervical spine and muscle contraction headaches associated with degenerative disc disease of the cervical spine are both more disabling than currently evaluated.  He testified before the Board in April 2011 that he had been awarded Social Security Administration (SSA) disability benefits.  See Board hearing transcript dated April 5, 2011, at pp. 13-14.  The Veteran also submitted a copy of the SSA decision award letter following his Board hearing, along with a waiver of RO jurisdiction over this evidence.  See 38 C.F.R. § 20.1304 (2011).  A review of this letter shows that the Veteran was awarded SSA disability benefits in March 2011.  To date, however, the Veteran's complete SSA records have not been obtained and associated with the claims file.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Veteran testified at his April 2011 Board hearing that he had been seen in January 2011 at the VA Medical Center in Little Rock, Arkansas, for treatment of his service-connected degenerative disc disease of the cervical spine and muscle contraction headaches associated with degenerative disc disease of the cervical spine.  Unfortunately, the most recent VA outpatient treatment records associated with the claims file are dated only through August 2010.  Thus, on remand, the RO/AMC should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for degenerative disc disease of the cervical spine and/or for muscle contraction headaches in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

